Citation Nr: 1133190	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  10-15 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for depression, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The claimant had a period of active duty for training (ADT) from August 1983 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The claimant testified at a videoconference hearing in July 2011.  At the hearing, the claimant submitted additional evidence with a waiver of initial RO consideration of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claimant seeks entitlement to service connection for diabetes mellitus which he reports was initially manifested during ADT.  He also claims service connection for erectile dysfunction, depression, hypertension, peripheral neuropathy and diabetic neuropathy as secondary to his diabetes mellitus.  

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ADT includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ADT unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323 -324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Such has not been established in this case; therefore, the claimant must establish that his diabetes mellitus was incurred in or aggravated by his ADT to establish service connection. 

The claimant is currently diagnosed as having diabetes mellitus.  He has acknowledged that he was not diagnosed with diabetes mellitus during ADT, but he reports that as a medical lab technician he would periodically run blood tests on himself and his glucose levels were higher than normal.  However, he stated that he did not pay much attention to the results at the time and attributed the high numbers to something he had previously eaten.  He reports that these blood tests were run in the spring of 1985.  The claimant's DD Form 214 confirms that his military occupational specialty was that of a medical laboratory specialist; however, during his ADT, he was actually taking classes for that position and graduated in May 1985.  

The claimant's service treatment records do not reflect a diagnosis of diabetes mellitus.  A routine examination during his reserve service conducted in June 1987 revealed that the claimant was unfit for duty due to a diagnosis of diabetes mellitus which required daily insulin.  It was noted that diabetes was detected in November 1986.

The earliest medical evidence of diabetes mellitus is found in private treatment reports from W. B., M.D. who indicates that the claimant was seen in November 1986 with a one month history of weight loss with polyphagia, polydipsia and polyuria.  He was found to have diabetes mellitus and placed on insulin.  In January 2009, the claimant and his wife submitted letters stating that in 1986, he saw a private physician by the name of Dr. Barnes who diagnosed him with diabetes mellitus and put him on insulin.  Records from Dr. Barnes were reportedly destroyed in a fire.  More recently, the claimant has reported that he was diagnosed with diabetes by Dr. Barnes in June 1985. 

During his hearing, the Veteran testified that a female service member with whom he took a class wrote a letter on his behalf, which he stated he provided in the course of his claim.  However, review of the claims file does not reveal any such letter, nor do the rating decisions and statements of the case reflect that such a letter was present during the claim.  Thus, on remand, the claimant should be asked to submit another copy of that letter.

The Board acknowledges that, to date, VA has not afforded the claimant an examination nor solicited a medical opinion concerning his diabetes mellitus.  However, such is not being requested at this time due to the inconsistencies in the contentions being raised.  Initially, the claimant and his wife stated that he first saw Dr. Barnes in 1986 and was diagnosed with diabetes at that time.  Subsequently, the claimant contends that Dr. Barnes diagnosed him with diabetes in June 1985.  The claimant has stated he remembers being in class with a chocolate bar in case he had a diabetic reaction but has later testified that he was not diagnosed with diabetes until after ADT.  He has testified that he recalls being in an NCO class that he graduated from in June 1985, but his service personnel records note such class was recommended for him in 1987.  On his 1987 reserve examination, it was noted that diabetes was detected in November 1986.  Further, the November and December 1986 medical records indicate he was seen on November 3, 1986 with a one month history of weight loss with polyphagia, polydipsia and polyuria and was found to have diabetes mellitus.  The physician advised the claimant of his laboratory value at the "beginning of [his] diabetes" and that stated that hopefully the claimant's condition would be in good control in the near future.  Such letter does not suggest the disorder had been present for a year; rather, the letter suggests the initial presentation of symptoms being a month prior and diagnosis as being at that time.  

In this case, the date of diagnosis of the condition based on the claimant's statements has changed from 1986 to 1985 during the course of the claim.  The claimant testified that he was medically disqualified from service in 1985 which is contrary to his personnel records that show he was medically disqualified in 1987.  He reports he was newly diagnosed with diabetes in June 1985, yet his personnel records indicate he successfully completed the Physical Readiness Test in August 1985 including a 2 mile run with 100 percent completion.  A few months before the November 1986 diagnosis, however, he failed the test, being only able to perform at 60 percent or less.  In the January 2009 letter, the claimant reported he saw Dr. Barnes in 1986, was diagnosed with the disorder and placed on insulin.  However, he later testified that he was diagnosed in June 1985 and controlled the condition with diet until October 1986 when he was placed on insulin.  

The numerous inconsistencies in the evidence raise a serious question as to the reliability of the claimant's recollections of events occurring 25 years previously and the credibility of such.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider conflicting statements and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  Thus, a VA examination is not being requested at this time.  However, if competent and credible evidence is presented which tends to corroborate his contentions of having diabetic symptoms in spring of 1985, then a VA examination should be requested to determine whether the condition manifested while the claimant was on ADT.  


As a final matter, as any decision with respect to the claim for service connection for diabetes mellitus affects the claimant's secondary service connection claims for erectile dysfunction, depression, hypertension, peripheral neuropathy and diabetic neuropathy, these claims are inextricably intertwined with the claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, a remand of these claims is warranted, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the claimant to provide a copy of the letter written by a fellow service-member with whom he attended a training class and who apparently provided information in support of his claim.  

2.  If competent and credible evidence is presented suggesting the appellant was suffering from diabetes in the spring of 1985, schedule the claimant for a VA examination to obtain an opinion as to whether the claimant's diabetes arose during his active duty for training from August 1983 to May 1985.  The rationale for all opinions expressed should be provided in a legible report.   

3.  After completion of the above to the extent possible and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the claimant and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

